NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3583-16T3


RIGOBERTO MEJIA,

        Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
____________________________________________

              Submitted July 9, 2018 – Decided July 23, 2018

              Before Judges Yannotti and Haas.

              On appeal from the New Jersey Department of
              Corrections.

              Rigoberto Mejia, appellant pro se.

              Gurbir S. Grewal, Attorney General, attorney
              for respondent (Melissa Dutton Schaffer,
              Assistant Attorney General, of counsel; Kai
              W. Marshall-Otto, Deputy Attorney General, on
              the brief).

PER CURIAM

        Rigoberto Mejia is an inmate at New Jersey State Prison

(NJSP), where he is serving a life sentence, with forty years of
parole ineligibility, as a result of his convictions for murder,

robbery,    and    other      offenses.        Mejia   appeals    from     a     final

determination of the Assistant Superintendent of NJSP, finding him

guilty of committing prohibited acts *.102, attempting or planning

escape, and *.704, perpetrating frauds, deceptions, confidence

games, riots, or escape plots (frauds or deceptions) contrary to

N.J.A.C. 10A:4-4.1.1 We affirm.

       On January 31, 2017, prison officials received information

that Mejia was in possession of materials deemed to pose a threat

to the security of the institution. Investigators from the Special

Investigations Division (SID) conducted a search of Mejia's cell

and discovered a hand-drawn diagram of what appeared to be a cell

door complete with measurements. The SID investigator noted that

the drawing appeared to be of a cell door from units in the West

Compound, where Mejia was housed from January 2011 through February

2015.

       The following day, the investigator attempted to question

Mejia    about    the   drawing,     but   he    indicated     that   he   did      not

understand the English language. The investigator reviewed Mejia's

past    grievances      and   the   interviews     conducted     regarding       those



1
  "Prohibited acts preceded by an asterisk (*) are considered the
most serious and result in the most severe sanctions." N.J.A.C.
10A:4-4.1(a).

                                           2                                   A-3583-16T3
grievances, and determined that Mejia did, in fact, understand

English. The investigator determined that by misrepresenting his

ability to understand English, Mejia had attempted to circumvent

the investigation.

     On February 1, 2017, the New Jersey Department of Corrections

(NJDOC) charged Mejia with prohibited act *.102, attempting or

planning escape. He was served with a copy of the charge the

following day. On February 2, 2017, the NJDOC also charged Mejia

with prohibited act *.704, perpetrating frauds or deceptions,

because he had misrepresented his ability to understand English.

On February 3, 2017, Mejia was served with a copy of the *.704

charge. Mejia pled not guilty to both charges.

     A hearing first was scheduled for February 3, 2017. However,

the hearing was adjourned several times to obtain additional

information, translate a statement, consider Mejia's request for

a polygraph, allow Mejia an opportunity for confrontation, and

prepare a written report. The hearing concluded on February 23,

2017.

     The   hearing   officer   found   Mejia   guilty   of   committing

prohibited act *.102. The hearing officer noted that Mejia had

denied guilt, claiming he never planned an escape. The hearing

officer determined, however, that there was sufficient evidence

to support the charge. The hearing officer noted the serious nature

                                  3                             A-3583-16T3
of the charge, pointing out that the drawing found in Mejia's cell

included precise measurements of a cell door and posed a possible

threat to the security of NJSP if possessed by inmates.

     The hearing officer also found Mejia guilty of committing

prohibited act *.704. The hearing officer noted that Mejia had

denied guilt and stated throughout the hearing that he does not

understand English. However, based on institutional reports, the

hearing officer found that Mejia had deliberately misrepresented

his ability to comprehend English during his interview with the

SID investigator.

     For   the   *.102   charge,   the   hearing   officer   imposed   the

following sanctions: 180 days of administrative segregation, the

loss of 365 days of commutation time, and the loss of thirty days

of recreational privileges. The hearing officer imposed the same

sanctions for the *.704 charge.

     On February 26, 2017, Mejia filed an administrative appeal.

On March 9, 2017, David Richards, the Assistant Superintendent of

NJSP, issued a final decision, concluding that the proceedings had

been conducted in compliance with the applicable provisions of the

Administrative Code pertaining to inmate discipline, and there was

sufficient evidence to support the hearing officer's decision. The

Assistant Superintendent rejected Mejia's request to suspend or

downgrade the sanctions. Mejia's appeal to this court followed.

                                    4                             A-3583-16T3
      On appeal, Mejia argues that the hearing officer did not

conduct the proceeding in accordance with the Administrative Code

and violated his right to due process. His arguments are entirely

without merit.

      Judicial   review   of   final   decisions   of   an   administrative

agency is "severely limited." George Harms Constr. Co. v. N.J.

Turnpike Auth., 137 N.J. 8, 27 (1994) (citing Gloucester Cty.

Welfare Bd. v. N.J. Civil Serv. Comm'n, 93 N.J. 384, 390 (1983)).

The court can "intervene only in those rare circumstances in which

an agency action is clearly inconsistent with its statutory mission

or with other State policy." Ibid.

      Where, as here, the court reviews a final decision of the

NJDOC in a prisoner disciplinary matter, we consider whether there

is substantial evidence in the record to support the NJDOC's

decision that the inmate committed the prohibited act and whether,

in   making   that   decision,   the   NJDOC   followed   the   regulations

governing the disciplinary process, which were adopted to afford

the inmates procedural due process. McDonald v. Pinchak, 139 N.J.

188, 194-95 (1995); Jacobs v. Stephens, 139 N.J. 212, 220-22

(1995).

      Mejia first argues that there is insufficient evidence to

support the hearing officer's finding that he committed prohibited

act *.102, attempting or planning escape. Mejia does not dispute

                                       5                            A-3583-16T3
that during a search of his cell, the SID investigators found a

hand—drawn diagram of what appeared to be a cell door, complete

with measurements. The drawing depicted the doors to cells in

units of the prison where Mejia previously had been housed. Mejia

provided a written explanation for his drawing. Among other things,

he claimed he made the drawing because of certain sexual fantasies.

     The hearing officer rejected Mejia's explanation, finding

that the drawing could be used in an escape or attempted escape.

We note that in answering Mejia's confrontation questions, SID

Investigator     Dalrymple     stated     that    a   drawing     depicting      the

measurements of a security door in a prison, especially one that

is   a   maximum-security       institution,      raises       serious     security

concerns. We conclude there is substantial evidence supporting the

*.102 charge.

     Mejia also argues there was insufficient evidence to support

the hearing officer's finding that he committed prohibited act

*.704, perpetrating frauds or deceptions. Here, the NJDOC alleged

that Mejia refused to answer questions in the investigation,

claiming   he    did   not   understand       English.   The    hearing     officer

accepted   the    staff      reports    and    determined      that      Mejia   had

misrepresented his ability to understand English. We conclude

there is sufficient evidence to support the charge under *.704.



                                        6                                   A-3583-16T3
      Mejia further argues he was denied his right to confront

Dalrymple. The record shows that Mejia initially presented five

written    questions    for      purposes    of    confrontation    or    cross-

examination of Dalrymple. The hearing officer disallowed three of

those questions.

      The first of those questions was, "How long have you been

working for the [SID]?" The second question was, "During [the time

you have worked in the SID], how many cases, not counting this

one, [have] you worked [on] dealing with 'Attempt to escape OR

Planning an escape?" The third question was, "Is it true that all

cell doors are secured by a dead bolt lock and breaker bar which

can only be opened by [an] officer?" The hearing officer disallowed

these questions because they were "deemed irrelevant."

      In a disciplinary hearing, an inmate has a limited right to

confront   and   cross-examine       witnesses     when    "necessary    for    an

adequate presentation of the evidence, particularly when serious

issues of credibility are involved." McDonald, 139 N.J. at 198

(quoting Avant v. Clifford, 67 N.J. 496, 530 (1975)). However, the

Administrative Code expressly allows a hearing officer to disallow

any question that is irrelevant. N.J.A.C. 10A:4-9.14(d)(2).

      Here, the hearing officer properly exercised the authority

under the regulation. The questions sought information that was

not   relevant   to    whether    Mejia     was   guilty   of   committing     the

                                       7                                 A-3583-16T3
prohibited acts charged. The questions also had no bearing on any

credibility issue. The hearing officer's decision to disallow the

three questions was not a mistaken exercise of discretion.

      Mejia also contends the hearing was not held within the time

required by N.J.A.C. 10A:4-9.8(c). The regulation provides that

an inmate shall receive a hearing on a disciplinary charge within

three days after placement in "Prehearing Disciplinary Housing

[PDH],"    including      weekends     and    holidays,   "unless     there   are

exceptional     circumstances,         unavoidable   delays,     or   reasonable

postponements." Ibid.

      The record shows that Mejia was placed in PDH on February 1,

2018. The hearing was not held within three days thereafter.

However,    the       hearing    was    postponed    to   obtain      additional

information, translate a statement, consider Mejia's request for

a polygraph, allow time for confrontation or cross-examination,

and   prepare     a    report.   The    postponements     were   "reasonable."

Therefore, the hearing was held within the time permitted by

N.J.A.C. 10A:4-9.8(c).

      Affirmed.




                                          8                              A-3583-16T3